Oo SCS HTD nH EP WY HO

Be NY NO NY YY NY NY NY RD
Oo DTD Wn BPW HYP FY oO GO FAH DH BW YP - S&S

Case 2:20-cr-00513-DLR Document5 Filed 09/23/20 Page 1 of 2

 

_ “FILED ____ LODGED
__RESEVED copy
MICHAEL BAILEY SEP 23 2020

United States Attorney
District of Arizona DISTRICT OF Ae
WILLIAM G. VOIT PRS pe
Assistant United States Attorney En
Arizona State Bar No. 025808
Two Renaissance Square
40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500 eee
Email: William. Voit@usdoj.gov : NGMrwiie pit
Attorneys for Plainti URL IC HISCLOS! as
Plas DLA Ue,

  
 

ZONA
yy. DEPUTY

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-20-00513-PHX-DLR (MTM)

Plaintiff,
INDICTMENT

VIO: 18 U.S.C. § 875(c)
(Interstate Communications

Kevin Thomas Kerr, Containing Threat)

Count One

18 U.S.C. §§ 2261 A(2) and 2261(b)
(Cyberstalking)
Count Two

VS.

Defendant.

 

 

 

THE GRAND JURY CHARGES:
COUNT 1
On or about March 6, 2020, in the District of Arizona and elsewhere, the defendant,
KEVIN THOMAS KERR, did knowingly and willfully transmit in interstate and foreign
commerce a threat to injure the person of another: to wit, the defendant left a voicemail
threatening to injure and kill ALF.
In violation of Title 18, United States Code, Section 875(c).
COUNT 2
Beginning on or about March 6, 2020, and continuing until on or about September

16, 2020, in the District of Arizona and elsewhere, the defendant, KEVIN THOMAS

KERR, with the intent to kill, injure, harass, and intimidate another person, used any

 

 
So Se NI DH OO FP W HN

NYO NO NYO NH NO NH NO HNO CRO RR RR Re eee Re ee
oO “sO A FP WD YY KF DOD Oo fF Ss DO OH BP WY HHO KS CS

 

Case 2:20-cr-00513-DLR Document5 Filed 09/23/20 Page 2 of 2

interactive computer service and electronic communication service and electronic
communication system of interstate commerce, and any other facility of interstate and
foreign commerce, to engage in a course of conduct that caused, attempted to cause, and
would reasonably have been expected to cause substantial emotional distress to A.F., and
placed him in reasonable fear of death and serious bodily injury.

In violation of Title 18, United States Code, Sections 2261 A(2) and 2261(b).
A TRUE BILL

/S/
FOREPERSON OF THE GRAND JURY
Date: September 23, 2020

MICHAEL BAILEY
United States Attorney
District of Arizona

 

/S/
WILLIAM G. VOIT
Assistant U.S. Attorney

 

 

 
